PATRICK E. HIGGINBOTHAM, Circuit Judge,
with whom
KING, DAVIS, WIENER, BENAVIDES, STEWART, and DENNIS, Circuit Judges, join, dissenting:
I
Over nine years ago, Barbara Huss and her husband Rodney Huss filed this medical malpractice lawsuit, alleging that defendants negligently administered the drug Terbutaline to Barbara during her pregnancy — negligence that caused Barbara’s cardiomyopathy, a condition that severely crippled her for life and shortened her life span. The Husses won a jury trial in August 2004, and the defendants appealed to our court. A panel majority here reversed and rendered the judgment holding that the case was barred by limitation.1 *828The Husses requested rehearing en banc. In 2006, it was denied by an equally divided vote of seven judges “for” and seven “against.” The panel majority granted panel rehearing sua sponte, withdrawing its opinion.2 Eleven months later, it certified, over dissent, the question to the Mississippi Supreme Court.3 The Mississippi court found that the defendants’ limitations defense was meritless.4
The panel moved to a judgment reversing and remanding for trial error. The found error was in the trial judge’s refusal to allow one of the defense experts, Dr. Reddix, to express the opinion that Terbutaline was not a cause of Barbara Huss’s cardiomyopathy, although the witness was allowed without objection to testify fully about general causation and that cardiomyopathy was idiopathic; its cause was unknown to medicine and unknowable to the defendant doctors. The error it fastened on was a refusal to allow Reddix to continue on from his testimony about general causation and relate it to Huss; that it was a manifest disregard of the law to do so. The opinion’s author, writing alone, also subjected plaintiffs’ experts to a personal view of Daubert.5 This gratuitous instruction is explained by its history. It came after an earlier failed effort of the panel to reverse the case for insufficient evidence— this by disregarding plaintiffs’ evidence as failing the demands of Daubert, despite the fact that there was no objection to the admission of the testimony of plaintiffs’ experts, on any basis, making the evidence competent as a matter of law. That treatment of Daubert was recast as an instruction to the district court on remand.
The Husses again petitioned for rehearing en banc, a request our court now rejects by an equally divided vote. Eight judges concluded that the case was not “en banc worthy,” ignoring the views of eight judges who think the decision was plainly wrong and contrary to settled precedent.
The sole question remains whether the trial court committed manifest error in sustaining the objection to part of the testimony of Reddix. I will not repeat my panel dissent, instead, I write to publish *829the panel’s refusal to apply circuit precedent, to respect our highly deferential standard of review, and to set the Daubert bar at the same level for plaintiffs and defendants. Our full court’s refusal to even hear the case only solidifies the error of the panel and exposes another — the subscription of eight members of this court to a stunningly aggressive view of the judicial role coupled with a misguided view of the role of the en banc court — a subscription with which I cannot join and to these eyes is profoundly mistaken. It is telling that each judge voting against reconsideration of the court’s present decision also voted against en banc reconsideration of the reversal of the judgment as time barred. The only change in the voting pattern came with three new judges, two of whom voted against en banc and one voting for.
II
Our review of the trial court’s exclusion of Reddix’s testimony was for abuse of discretion, here the most deferential of that genre; whether the trial court manifestly disregarded the law. The panel majority turned this standard upside down. It inserted “what could have happened” for what did. “Manifest error is one that is plain and indisputable, and that amounts to a complete disregard of the controlling law.”6 We do not have the discretion to decide afresh preliminary facts of admissibility, that discretion belongs to the trial court. The ultimate question of whether an expert is qualified to testify is a question of law, but that inquiry is made in light of the lower court’s preliminary factual findings on the matter,7 including the scope of excluded evidence. The record here is pellucid. There is no uncertainty of what happened at trial — not with the objection, the ruling, or defendant’s proffer. The panel majority struggled to find uncertainty in the record, an effort to find what does not exist. This whole effort disregards the controlling principle — that even if it succeeded in raising a question of fact underlying the trial court ruling on admissibility or the scope of the ruling— and it did not — the question would have to be resolved in support of the trial court ruling. To take away the jury verdict on the ruling of the trial judge drains all discretion from the hands of the judges who are best equipped to decide and substitutes a de novo standard for plaintiffs’ cases. That this is being done while waiving the Daubert flag is all the more confounding.
Ill
The question before the panel required application of the concepts of general and specific causation, and the line between the two. As the panel dissent explained, our decision in Tanner v. Westbrook binds this court on the issue and requires us to acknowledge the fundamental principle of the general-specific dichotomy: that a wit*830ness may be competent to testify about general causation but not specific causation.8 In Tanner, we reversed a Mississippi jury award of damages to parents against doctors in a cerebral palsy case, concluding that the district court committed reversible error in allowing a plaintiffs expert with general medical training to express an opinion on specific causation because he was only qualified to express an opinion on general causation.9
In this case, Reddix opined at length on general causation, before any objection, stating for example that:
An important thing about that to me is that in pregnancy we don’t even know what causes it [cardiomyopathy]. They just put down it’s pregnancy, peripartal. They don’t know what causes it. Because there are 30 causes of it — there are 30 causes of it if you’re not pregnant, and then there’s about four or five even if you are pregnant, so—
When defense counsel moved to matters of specific causation, however, plaintiffs objected. The question to which the magistrate judge sustained the objection indisputably sought an opinion on specific causation:
Doctor, do you have an opinion, based upon reasonable medical probabilities and upon your education, training, and experience as a physician, as well as your review of these materials I just read, as to whether or not Terbutaline caused or contributed to the cardiomyopathy suffered by Barbara Huss?
After the objection, and out of the presence of the jury, the magistrate judge made it clear he was excluding only specific causation testimony. He asked defense counsel “on what basis is this witness qualified to offer any opinion about whether administering Terbutaline did or did not cause the cardiomyopathy here?,” before concluding “I’m not going to let him express an opinion as to whether the administration of this drug caused or did not cause the cardiomyopathy here.”
Defense counsel then posited each and every proffer question in specific causation terms:
1. ‘We need you to state in narrative, you know, not too long, state your basis as to why Terbutaline in your opinion was not the cause of or contributing cause of cardiomyopathy.”
2. “Did your review of the medical records have anything to do with your opinion as well?”
3. “Could you indicate, state what in the medical records caused you to believe that Terbutaline is not the causative agent?”
These are inquiries into specific causation. Reddix testified before the jury at length and without objection that science does not know what causes cardiomyopathy, or whether Terbutaline causes it. He was not allowed to also testify that Terbutaline was not the cause in this case. Defense asked the four questions (one in front of the jury, and the three in proffer) in an attempt to elicit testimony on specific causation, and it was that testimony the district court excluded. After this exclusion, defense counsel made no attempt to relate his questions to general causation. No ruling of the trial judge barred the defense lawyer from eliciting general causation testimony — such as a critique of the plaintiffs’ scientific studies — or from supplementing earlier opinions already in evidence.
The magistrate applied the principles this court established in Tanner — -that *831opinions on specific causation involve the specialized skill of recognizing cause and effect in a particular and unique case, as opposed to rote explanation of the relevant literature, and therefore pose a higher bar for reliability — and ruled that Reddix lacked the experience and training to opine on “whether or not Terbutaline caused or contributed to the cardiomyopathy suffered by Barbara Huss,” a distinct issue of specific causation and the exact question to which the objection was sustained.
Like the witness in Tanner, Reddix was not competent to connect general principles to the specific patient. For one, Reddix could not evince the requisite experience as a treating obstetrician and gynecologist who had experience in administering Terbutaline to pregnant patients. Under Tanner, then, it would have been reversible error to admit Reddix’s opinion that Terbutaline was not a cause or the cause of Barbara Huss’s injuries.
Even the defendants do not seriously defend the panel’s refusal to apply Tanner. Rather they “concede” the undisputed fact that this entire case was about general causation, the relationship between Terbutaline and cardiomyopathy, not specific causation, the cause of Huss’s injury — this to escape reliance on the indefensible contention that Reddix was competent to express an opinion on specific causation. This retreat only makes plain that refusing to allow the witness to go further and offer an opinion on specific causation could not be reversible error when the battle was pitched on general causation, and Reddix was allowed to testify on general causation without objection. The panel asserts that Reddix was competent to express his opinion that there was no scientific basis for linking Terbutaline to cardiomyopathy and was thus competent to rebut the testimony of Dr. Tucker who testified as to specific causation for the plaintiffs. Of course that is exactly what Reddix did — without objection. The ruling was a refusal to allow Reddix to go further. Here, the opinion defies the settled law of this circuit, holding that a person competent to express an opinion on general causation is a fortiori competent to express an opinion on specific causation.
IV
This case should have been taken en banc to correct a large error in federal law. A diversity case it is but our issue of junk science is a federal issue, with far-ranging import. There is Tanner and our en banc case of Moore v. Ashland Chemical Inc.,10 and before that, Eymard v. Pan American World Airways,11 a pre-Daubert rejection of expert testimony, each urging trial judges to act as gatekeepers. The central thrust of these eases and Daubert has been to charge the trial judge to take hold: to turn back opinion testimony of party-engaged experts that rests on questionable competence, and to not kiss off issues of competence as going to the weight of the evidence, leaving a jury to offer answers that good science rejected. Our court’s unwillingness to correct the panel error drops the gate, and belies the role of the en banc court; it will and should be read as a rank preference of defendants in malpractice cases — a heavy thumb on the scale in the critical area of expert testimony. Make no mistake, the use of experts continues to work major changes in the dynamics of litigation: Consider the law of privilege (see the proposed changes to Rule 26) and challenges to the role of private attorneys-general.
*832Here, the objection at issue was to specific causation, and no plain, indisputable, and complete disregard for the law can be shown. To the contrary, the record is crystal clear that the only evidence excluded was evidence proffered in support of specific causation. It was a well-tried case by competent lawyers and a competent judge. The panel majority’s frustration with this reality, its earlier efforts to reverse with a limitations bar followed by an effort to render on Daubert grounds, having failed, cannot be vented by clinging to defendants’ throwaway argument addressed to the only objection made to evidence in the trial.
I speak only of the objective message given by the court’s handling of this case. Whatever the impulses of individual judges, about which I am silent, that message is clear. To leave this opinion on the books unsettles the law of the circuit and delivers a gross injustice. There is a large policy debate in this country over the wisdom of providing a patient a claim against his doctor for negligence. Whatever the relative merits of the contending forces, there is an abandonment of judicial roles when judges allow their private view on jury trials and the divisive issues of health care to guide their judicial hand. The appearance cast by objective recitation of the history of this case is more than judges seeing a case as an opportunity to reach preferred social ends, it is an unwitting loss of place that disserves the judicial duty of disinterest, essential to the integrity of any court. Ms. Huss had a legal right to pursue her claim and a legal right to a jury trial. Not only has this court taken that away, it has volunteered suggestions to the district court that he should exclude the testimony of the plaintiffs’ experts, this after reversing him for excluding evidence offered by the defendants.
This court has drifted to a seriously flawed view of the role of an en banc court. That half of the active judges would first refuse to consider the panel ruling that the case was barred by limitation and then years later refuse to consider en banc the panel majority’s present ruling exposes the court’s new vision. This is a court of error. It is not the Supreme Court. It does not have “discretion” to just “decline to rule.” Unlike the Supremes, it does not have the discretion to decide what it will decide, a powerful tool for implementing social policy.12 This is no lonely view. It is shared by distinguished scholars.13 There can be no offhand dismissal such as — no great injustice here, the plaintiffs’ science is weak, I think. This leaves litigants at the mercy of panel roulette — the “law” being the unchartered and legally indefensible view of two judges. There is sad irony in this court’s handling of the limitations question. The same judges prepared to hold that the Husses lost all their rights to sue when they did not file within two years of her diagnosis now, after nine years in federal court, hold that the case should start over, with a large suggestion that the trial judge should not let this case get to a jury again. Trials of *833civil cases are disappearing in federal courts. Litigation is fleeing the courts. Much is being written about this phenomenon and why it is occurring. To those students I say: read this case.

. Huss v. Gayden (Huss I), 465 F.3d 201, 208-09 (5th Cir.2006); id. at 209 (Higginbotham, J., dissenting). The panel majority's holding that the case was barred by limitations was itself inexplicable. The defense here was that cardiomyopathy was idiopathic — that science, let alone the defendant doctors, did not know its cause. They pled limitation but offered no *828evidence at trial in its support. This left the "defense” available only as a matter of law as any fact questions the defense presented were found as a matter of law in favor of the plaintiffs' judgment. This made practical sense as able defense counsel could not stand before the jury and argue that his client doctor could not have known that Terbutaline was the cause — because science did not know — but Ms. Huss, a young Mississippi housewife, should have known when told that she suffered cardiomyopathy that it was caused by Terbutaline. Although Mississippi has a "discovery statute,” the panel majority held that limitations ran from the time Huss learned she had cardiomyopathy — that she should have known then that Terbutaline was the cause — as a matter of law. The Mississippi Supreme Court politely responded that the case was not barred.


. Huss v. Gayden (Huss II), 2006 WL 5013195, at *1 (5th Cir. Dec.27, 2006) (per curiam).


. Huss v. Gayden (Huss III), 508 F.3d 240, 245-48 (5th Cir.2007); id. at 248 (Higginbotham, J., dissenting).


. Huss v. Gayden (Huss IV), 991 So.2d 162, 165 (Miss.2008).


. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). This view should not be confused with the panel majority’s contrasting view of Daubert deployed to sustain the admissibility of Reddix's expression of opinions on specific causation — that the established distinct thresholds for general and specific causation do not apply to Reddix because he was testifying in rebuttal to plaintiffs' experts who testified regarding specific causation. This discrimination favoring defendant doctors is legally indefensible, whatever its force as a matter of "policy.”


. Guy v. Crown Equip. Corp, 394 F.3d 320, 325 (5th Cir.2004) (citing General Elec. Co. v. Joiner, 522 U.S. 136, 141-42, 118 S.Ct. 512, 139 L.Ed.2d 508 (1997)); Watkins v. Telsmith, Inc., 121 F.3d 984, 988 (5th Cir.1997); Smogor v. Enke, 874 F.2d 295, 297 (5th Cir.1989); see also James v. Harris County, 577 F.3d 612, 619 (5th Cir.2009) ("District courts enjoy wide latitude in determining the admissibility of expert testimony, and the discretion of the trial judge and his or her decision will not be disturbed on appeal unless manifestly erroneous.” (quoting Watkins, 121 F.3d at 988) (internal quotation marks omitted)).


. 21A Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 5053.1 (2009) (“The qualifications of a person to render an expert opinion is a Rule 104(a) preliminary fact to be decided by the judge. The cases and the writers all agree on this." (citations omitted)).


. 174 F.3d 542 (5th Cir.1999).


. Id. at 547.


. 151 F.3d 269 (5th Cir.1998) (en banc).


. Eymard v. Pan Am. World Airways, (In re Air Crash Disaster), 795 F.2d 1230 (5th Cir.1986).


. As Justice Brennan described the importance to the Supreme Court function of the power to decide what to decide, "[it] is an indispensable and inseparable part of this entire process, and it cannot be curtailed without grave risk of impairing the very core of the extraordinary function of the Supreme Court.” William J. Brennan, Jr., The National Court of Appeals: Another Dissent, 40 U. Chi. L.Rev. 473, 484 (1973).


. See generally Paul D. Carrington & Roger C. Cramton, Judicial Independence in Excess: Reviving the Judicial Duty of the Supreme Court, 94 Cornell L.Rev. 587 (2009); Daniel J. Meador, Reining in the Superlegislature: A Response to Professors Carrington and Cramton, 94 Cornell L.Rev. 657 (2009).